Motion to amend remittitur granted. Return of remittitur requested and when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of defendant under the Fifth and Fourteenth Amendments were denied. Defendant argued that his fundamental constitutional rights were violated by his being twice put in jeopardy for the same offense. The Court of Appeals considered this contention and held that there was no violation of defendant’s constitutional rights. [See 25 N Y 2d 641.]